I concur in the opinion as it disposes of the first assignment and in the remand for further consideration. As to the second assignment, my purpose in writing separately is one of clarification. The testimony of Officer Kraft was that Myers orally consented to the seizure of the cocaine in the jewelry box on the dresser in her room. That oral consent did not extend to searching her room. Therefore, the plain view doctrine can serve only to authorize the seizure of the drug paraphernalia on Myers's dresser if the police were lawfully in Myers's room,i.e., pursuant to her oral consent to enter her room to seize the cocaine in the jewelry box. The state would appear to agree that the plain view doctrine applies to justify seizure of the drug paraphernalia only if Myers consented to the entry of her room. (While the state relies on Myers's written consent as justification for the police entering her room, that reliance is misplaced. See majority opinion.)
Accordingly, if the trial court does not find that Myers orally consented to the police entering her room, then Officer Kraft's observation of the drug paraphernalia from the hallway, standing alone, would not have justified its warrantless seizure because Myers was under arrest and handcuffed, and there were thus no exigent circumstances excusing the warrant requirement. Accordingly, if the trial court does not find that Myers orally consented to the police entering her room, the drug paraphernalia, as well as the cocaine, were properly suppressed.